 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurlington Food Store, Inc., t/a Cumberland Farms;Lily-Pen Food Stores, Inc., t/a CumberlandFarms; Delaware Food Store, Inc., t/a Cumber-land Farms; Fireline Petroleum, Inc , t/aD15/GAS and United Food and CommercialWorkers International Union, AFL-CIO, CLC,Petitioner. Case 4-RC-1519926 September 1984DECISION AND DIRECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board, by a three-member panel, has considered objections to, anddeterminative challenges in, an election held 28 and29 January 1983 and the Acting Regional Direc-tor's report recommending disposition of themThe election was conducted pursuant to a Stipulat-ed Election Agreement The tally of ballots shows348 for and 387 against the Petitioner, with 97challenged ballotsThe Board has reviewed the record in light ofthe Employer's exceptions and brief and has adopt-ed the Acting Regional Director's findings and rec-ommendations with respect to the objections to theconduct of the election and with respect to the dis-position of the challenged ballots, except as de-scribed below 1The unit is composed of over 200 conveniencestores, each of which is supervised by a differentstore manager Store managers are, in turn, respon-sible to their area supervisors The Acting RegionalDirector ruled that challenges to the ballots of em-ployees who were related to, and living in thesame household with, the store managers or the' In the absence of exceptions we adopt, pro forma the Acting Regional Director's recommendations that the Petitioner's objections beoverruled, that a hearing be held on the Employer s Objections 2 and 3,if necessary, that the Employer's Objection I be sustained if the erroneously counted challenged ballot of ineligible voter Jill Sinclair is deternunative, but that the Employer s Objection 1 be overruled if Sinclair sballot is not determinative, that the challenges to the ballots of AnthonyCarter, Richard Chamberlain, Clair Tomaskovich, Timothy Harm, CarolBolmarcich, Richard Bolmarcich, Barbara Salmon, Lisa Salmon, Catherinc Salmon, Cecilia Prettyman, Adam McCarsky, Theresa C Johnson,Anna Mane Tullio, Barbara A Burrows, Edward Gulick, Janine StantonThaddeus Mihallovitch, Sam Shapiro, Martha Rue, Patricia Zasowski,Jeannette Cleary Maureen Enourato, Robert Klemkofslu, Susan M Fitzpatnck, Joanne H Monahan, Bndget T Wengert, Thomas A Garback,Mildred Brando, Susan L Savage, Bernadette P Maiorano, Sarah JaneHeard, Pamela M Baum, Sharon L Watkins, Matthew E Kovslurk,Keith C Shelly, James T Ackley, Elaine A Rost, D L Ferramolo, Wilham Martinsen Jr, Patncia S Coleman, John Diednck, Joan Hess, Ran-dolph Lenk, Sharon Puckett, and Diane Viden be overruled, that thechallenges to the ballots of Susan Caruso, Debra Franklin, Barry Jackson,Arthur Klink, Mane A Kayati, Mark Pizzuto, and Denise Smith be sustamed, and that a hearing be held on the challenges to the ballots of Loretta E Lockbaum, Jean Samuels Francis W Disney, Francis C Pollock, Martha Curran, Joseph Massimino, Lewis Kuntz, Susan E Keeney,Lawrence Johnson, Tonya Ross, Maureen Kelly, Francis Sessa, Lois Jarkovsky, Michael Tschinkel, Maureen Lynn D'Amico, and James Garcia,if necessaryarea supervisors under whom they worked shouldbe sustained on the ground that these employees"necessarily have a special status and communityof interest distinct from that of other employees,"even in the absence of special working conditionsor benefits We disagree Employee relationshipswith supervisors, absent a showing of specific spe-cial privileges or benefits, are insufficient in and ofthemselves to warrant exclusion from the bargain-ing unit Pargas of Crescent City, 194 NLRB 616(1971) 2 Consequently, we overrule the challengesto the ballots of employees Kathleen Hurley, Jere-miah Hurley, Frank Toth, Harold McCarsky,Renee Schager, Gina Zaremba, Gloria Sule, FredSule, and Nadine Sule, and order that their ballotsbe opened and countedWe also find that the Employer provided suffi-cient evidence to raise issues of fact which are bestresolved by a hearing with regard to certain addi-tional employees who were relatives of, and livingwith, supervisory personnel and who the Petitionercontends were receiving specific special treatmentnot accorded other employees See Novi-American,234 NLRB 421 (1978) Consequently, we will orderthat a hearing be held, if necessary, on the chal-lenges to the ballots of Priscilla Moeller, AndrewCandeloro, John Hurley, James Ehling, Pat Dube,and Vincent MilesDIRECTIONIt is hereby directed that, as part of the investi-gation to ascertain a representative for the purposeof collective bargaining among certain employeesof Burlington Food Store, Inc , t/a CumberlandFarms, Lily-Pen Food Stores, Inc , t/a CumberlandFarms, Delaware Food Store, Inc , t/a CumberlandFarms, and Fireline Petroleum, Inc , t/aDIS/GAS, the Regional Director for Region 4shall, pursuant to the Board's Rules and Regula-tions, within 10 days from the date of this direc-tion, open and count the ballots of Anthony Carter,Richard Chamberlain, Clair Tomaskovich, Timo-thy Hann, Carol Bolmarcich, Richard Bolmarcich,Barbara Salmon, Lisa Salmon, Catherine Salmon,2 The Acting Regional Director relied on Pandick Press Midwest, 251NLRB 473 (1980) In that case, the Board excluded on community of interest grounds the daughter of the employer's president The Board saidboth that the president was 'not an owner" of the employer and thathe claimed to own "less than 1 percent" of the employer s open stock251 NLRB at 473 Because Pandick Press may be read as applying an "expanded community of interest" test to relatives of nonowner managers,we reaffirm today that the proper test in cases where ownership is not atissue is special status' on the job No Issue pertaining to relatives oftotal or partial owners is presented or reached hereMember Hunter agrees that, absent a showing of specific special pnvileges or benefits, an employee s relationship with a supervisor is noground on which to exclude the employee from the unit As stated inAction Automotive, 262 NLRB 423, 424 fn 4 (1982), Member Hunter ap-plies the same pnnciple to employees who are related to owners272 NLRB No 51 CUMBERLAND FARMS337Cecilia Prettyman, Adam McCarsky, Theresa CJohnson, Anna Marie Tullio, Barbara A Burrows,Edward Gulick, Janine Stanton, Thaddeus Mihailo-vitch, Sam Shapiro, Martha Rue, Patricia Za-sowski, Jeannette Cleary, Maureen Enourato,Robert Klemkofski, Susan M Fitzpatrick, JoanneH Monahan, Bridget T Wengert, Thomas A Gar-back, Mildred Brando, Susan L Savage, Berna-dette P Maiorano, Sarah Jane Heard, Pamela MBaum, Sharon L Watkins, Matthew E Kovskirk,Keith C Shelly, James T Ackley, Elaine A Rost,D L Ferraiuolo, William Martinsen Jr, Patricia SColeman, John Diedrick, Joan Hess, RandolphLenk, Sharon Puckett, Diane Viden, KathleenHurley, Jeremiah Hurley, Frank Toth, HaroldMcCarsky, Renee Schager, Gina Zaremba, GloriaSule, Fred Sule, Nadine Sule, Susan Schoonover,Mohammed Tahir, Jefferey Killian, Donna Land-kamer, Loretta Esnor, Versie Smith Jr, BarbaraScott, Craig Bordsky, Patrick Fennell, and TheresaA Merritt, and, thereafter, prepare and cause to beserved on the parties a revised tally of ballots, in-cluding therein the count of such ballots If the re-vised tally of ballots shows that the Petitioner hasnot received a majority of the valid ballots cast,and that the remaining unresolved challenged bal-lots and the ballot of Jill Sinclair are not determi-native, the Regional Director shall issue a certifica-tion of results of the electionHowever, in the event that the revised tally ofballots shows that a resolution of the remainingchallenges is necessary to determine whether thePetitioner has received a majority of the valid bal-lots cast, the following shall be applicableIT IS HEREBY directed that a hearing be held forthe purpose of receiving evidence (a) to resolve thechallenges to the ballots of Priscilla Moeller,Andrew Candeloro, John Hurley, James Ehling,Pat Dube, Vincent Miles, Betty Champion, LorettaE Lockbaum, Louise Urbina, Jean Samuels, LauraA Fischer, Paul Coleman, Francis W Disney,Francis C Pollock, Martha Curran, Joseph Massi-mino, Lewis Kuntz, Susan E Keeney, LawrenceJohnson, Tonya Ross, Maureen Kelly, FrancisSessa, Lois Jarkovsky, Michael Tschinkel, MaureenLynn D'Amico, and James Garcia, and (b) to re-solve the issues raised by the Employer's Objec-tions 2 and 3IT IS FURTHER DIRECTED that the hearing officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendationsto the Board as to the disposition of the challengesand objections Within the time prescribed by theBoard's Rules and Regulations, any party may filewith the Board in Washington, D C, eight copiesof exceptions thereto Immediately upon the filingof such exceptions, the party filing the same shallserve a copy thereof on the other party and shallfile a copy with the Regional Director If no ex-ceptions are filed, the Board will adopt the recom-mendations of the hearing officerIT IS FURTHER DIRECTED that the above-entitledproceeding be remanded to the Regional Directorfor Region 4 for the purpose of arranging a hear-ing, and that the Regional Director be authorizedto issue notice thereof